Opinión Disidente
del Juez Asociado Sr. Sulzbacher.
Es esta una solicitud de habeas corpus, formulada por *560Hobart S. Bird, quien, el día 21 de Octubre de 1903, á con-secuencia de un segundo juicio celebrado en esta causa, fué declarado culpable en la Corte de Distrito de San Juan del delito de injurias á la autoridad, de acuerdo con el Artículo 265 del antiguo Código Penal. Interpuso apelación para ante este Tribunal, confirmándose la sentencia dictada por la Corte de Distrito, en 27 de Febrero de 1904. No formé parte del Tribunal cuando la causa vino ante el mismo en apelación, ni tomé parte alguna en su resolución. La causa fué devuelta á la Corte de Distrito y el acusado Bird fué arrestado y con-ducido á la cárcel para cumplir la sentencia que le fuera impuesta.
Obtuvo un auto de habeas corpus de esta Corte, y después de argumentarse el caso, la mayoría del Tribunal denegó la solicitud. Soy de opinión que ha debido declararse con lugar la solicitud, y ponerse al prisionero en libertad. A los fines de mi opinión disidente, considero necesario hacer una rela-ción de los hechos esenciales del caso, desde su origen.
La acusación fué presentada ante la Corte de Distrito de San Juan en el mes de Marzo de 1902, y el acusado fué declarado culpable, por dicha corte, en 19 de. Septiembre Contra esta sentencia interpuso apelación para ante este Tribunal, el que, por resolución de 15 de Junio de 1903, revocó la sentencia dictada por la Corte de Distrito, y ordenó la cele-bración de un nuevo juicio. Estuve conforme en la revoca-ción de la sentencia y en una opinión, que separadamente emití, expresé las razones que tuve piara ello. Según la ley, la Corte de Distrito está compuesta de tres Jueces, pero en el juicio uno de los Jueces sirvió en calidad de Juez especial ó suplementario. El Juez Presidente Sr. Quiñones y los Sres. José C. Hernández y José Ma. Figueras, resolvieron que, de acuerdo con cierto Beal Decreto de España, y que aún está vigente en Puerto Bico, el acusado tenía que ser notificado, por lo menos 24 horas antes de la celebración del juicio, de que un Juez substituto habría, también, de formar tribunal *562en el juicio de su cansa, y qne no habiéndose hecho esta noti-ficación, tenía qne ordenarse la celebración de nn nuevo jnicio. Yo sostuve qne no podía formar parte del tribunal, en ningún caso, ningún Juez substituto ó especial, y qne la sentencia tenía qne ser revocada.
Durante el tiempo transcurrido entre la época en que se cometió el supuesto delito y el día del juicio, la Legislatura Insular aprobó un nuevo Código Penal, y otro de Procedi-mientos, los que, según sus disposiciones, empezaron á regir el día primero de Julio de 1902, conteniendo, en substancia, la disposición de que todos los delitos cometidos con anteriori-dad á aquella fecha deberían perseguirse de la misma manera .que si la nueva ley no hubiera sido aprobada. Este Tribunal, ■en el caso de In re Mauleón, resolvió, con fecha 29 de Octubre de 1903, que con respecto á los delitos cometidos con ante-rioridad al primero de Julio de 1902 el antiguo Código de En-juiciamiento Criminal era el único aplicable, expresando -que:
No existe, pues, duda alguna, de que el nuevo Código Penal y la ’nueva Ley de Enjuiciamiento Criminal constituyen partes integrantes «de un mismo sistema, y están íntimamente relacionados. Está ¡generalmente admitido que el primero define el crimen y establece el -castigo, .mientras que la segunda prescribe la forma, el método y los procedimientos que deben seguirse para el 'cumplimiento de la misma. A este tribunal no le cabe duda de que fué la intención de la legisla-tura el que el Artículo 558 se considerase como una.cláusula de re-serva, toda vez que en ella se expresa, en términos positivos é inequí-vocos, que todo acto ú omisión, cometido con anterioridad á la aproba-ción del Código, podrá “investigarse, perseguirse y castigarse, como si no se hubiera aprobado este Código”. Por consiguiente, los pre-ceptos del nuevo Código Penal y de Enjuiciamiento Criminal, no podían aplicarse á todos los delitos ó faltas cometidos antes del día primero de Julio de 1902, y dichas leyes habían de considerarse como •si no hubieran existido absolutamente.
El nuevo sistema criminal fué copiado de los estatutos de Montana y California, pero la ley insular prescribe que en *564casos de misdemeanors no procederá apelación de la Corte de Distrito para ante el Tribunal Supremo. Por esta razón, únicamente son apelables los delitos felony y cuando en ellos se interponga apelación, este Tribunal, siguiendo la práctica generalmente seguida en los Estados Unidos, bajo Códigos modernos semejantes, puede considerar solamente aquellos errores que se hubieran señalado ó reservado por medio de un pliego de excepciones, á no ser que de otro modo aparez-can manifiestos en autos, después de haberse presentado mo-ciones en solicitud de un nuevo juicio ó para casar la sen-tencia, respectivamente. Pero toda vez que un delito misdemeanor no es apelable para ante el Tribunal Supremo, sería inútil que un acusado hiciera objeciones á las decisiones del Tribunal sentenciador, y él tendría- que aceptar sin re-medio alguno, todos sus errores.
El antiguo procedimiento criminal, ó sea la ley española, según se modificara por las órdenes militares, y que estuvo vigente hasta el día 1 de Julio de 1902, y era aplicable á todos los crímenes y delitos cometidos con anterioridad á esa fecha ,es enteramente distinto de aquel contenido en la nueva ley. Toda causa criminal que tuviera su origen ante la Corte de Distrito era apelable para ante el Tribunal Supremo, y, declarado culpable un acusado, tenía 10 días du-rante los cuales podía presentar su moción interponiendo ape-lación, y la sentencia no adquiría el carácter de firme hasta después de haber transcurrido estos días. La distin-ción que hace la jurisprudencia moderna entre felonies y misdemeanors no era conocida al derecho español, ni existía tal distinction durante la vigencia del mismo. Los dos sistemas criminales eran tan completamente distintos y diferentes que sería incorrecto, y sin fundamento legal alguno, que una persona familiarizada con ambos procedimientos aplicara el tér-mino misdemeanor á cualquier delito comprendido en el antiguo Código Penal, y cualquiera alusión ó comparación, que quisiera hacerse, originaría confusión.
De acuerdo con el antiguo procedimiento, el tribunal sen-*566tenciador tenía qne redactar nna sentencia en estricta con-formidad con la Ley de Enjuiciamiento Criminal. En esa sentencia tenía qne hacerse nna relación correcta de todos los hechos probados, según surgieran de la prueba practicada durante el juicio. El tribunal tenía que expresar también sus conclusiones legales y terminar expresando el castigo que impusiera. Estos tres elementos componentes se exigían de modo imperioso. Esta relación de hechos, según aparecía en las sentencias, como hechos probados, era todo lo que el tribunal de apelación podía tomar- en consideración al revisar la causa, de acuerdo con el procedimiento criminal vigente con anterioridad al primero de Julio de 1902. Por consiguiente, es muy marcada y notable la diferencia que existe entre la antigua y la nueva ley. Con arreglo al nuevo procedimiento, en casos de felony aparece toda la prueba, ó aquella parte de la misma que el apelante considere necesario expresar por medio de un pliego de excepciones. Con arreglo al otro pro-cedimiento, ó sea la ley española, aparece una relación de los hechos tomada de la prueba practicada durante el juicio, y expresada en la sentencia de la Corte de Distrito, y aunque este Tribunal había resuelto que todos los delitos cometidos con infracción del antiguo Código Penal Español y con ante-rioridad al primero de Julio de 1902, tenían que ser juzgados y castigados con arreglo al antiguo procedimiento, no obs-tante la Corte de Distrito según aparece claramente de sus propios autos, resolvió, en el segundo juicio de esta causa, que el nuevo Código de Enjuiciamiento Criminal era de apli-carse, considerando el delito hasta como un misdemeanor, cuando esta nomenclatura legal era absolutamente descono-cida en el procedimiento español, adoptando así un procedi-miento que no estaba justificado por autoridad ó fundamento alguno. Este hecho parece concluyente, según se deduce de la providencia que obra en autos, dictada por la Corte de Dis-trito en primero de Octubre de 1903:
‘Resultando: que el Tribunal Supremo anuló la sentencia decre-*568tada en- esta causa y todo lo actuado desde la acusación fiscal y ordenó que se celebrara nuevo juicio con arreglo á ley.
Resultando: que boy está vigente, desde el primero de Julio de 1902, y después de la instrucción de esta causa, una nueva ley pro-cesal.
Cítese al acusado Hobart S. Bird para que comparezca ante el Tribunal el día doce del corriente á las 9 de la mañana y oiga la acusa-ción fiscal (antes conclusiones provisionales) y conteste dicha acusa-ción con arreglo al Código de Enjuiciamiento Criminal vigente y para señalar día para el juicio”.
De acuerdo con esta resolución de la Corte de Distrito, el acusado, después de dictada la sentencia condenatoria, fue prontamente conducido á la cárcel, no siéndole concedidos los diez días de gracia y privilegio para interponer la apelación, de acuerdo con el antiguo procedimiento.
Tarde en la noche de su prisión, se presentó al Juez Sr. Hernández, uno de los Magistrados de esta Corte, una solici-tud de habeas corpus, y dicho Magistrado dictó una provi-dencia transfiriendo la solicitud al conocimiento del Tribunal en pleno, en la mañana siguiente. Al resolver la solicitud de habeas corpus, este Tribunal, entre otros, expresó el siguiente:
‘Considerando: que debiendo haberse continuado sustanciándose esta causa con arreglo al procedimiento antiguo, por tratarse’ de la averiguación y castigo de un delito cometido con anterioridad á la fecha en que comenzó á regir en esta Isla el nuevo Código Penal, según está ya declarado por esta Corte Suprema en otros casos análo-gos, no ha podido ser reducido á prisión el peticionario para cumplir una sentencia que no era firme, puesto que aún no habían transcurrido los diez días que le concedía el Artículo 81 de lo Orden General, nú-mero 118, para alzarse contra la sentencia, requisito indispensable para que ésta hubiera adquirido la calidad de firme, y hubiera podido procederse á su ejecución con arreglo al Artículo 988, en relación con el 141 de la antigua Ley de Enjuiciamiento Criminal”.
Lo que no puede significar otra cosa que, toda vez que el proceso fue comenzado bajo el antiguo Código Penal, y siendo *570por un delito cometido con anterioridad al primero de Jnlio de 1902, tenía qne ser continuado y terminado de la misma manera. Esto no lo laizo el tribunal sentenciador, negándole por ello basta el derecho de apelación, considerando el delito como si fuera un 'misdemeanor. Convencido el Tribunal Supremo del error cometido por la Corte de Distrito, al resolver el caso en esa forma, concedió el auto y puso en libertad al prisionero.
Posteriormente el acusado siguió su apelación contra la sentencia de la Corte de Distrito para ante este Tribunal, y el veinte y siete de Febrero de 19.04, fue confirmada la sen-tencia dictada por la Corte de Distrito.
La causa fue devuelta á la Corte de Distrito y el acusado Bird fue arrestado nuevamente y conducido á la cárcel, obte-niendo entonces el presente auto de habeas corpus. No puedo estar conforme con mis compañeros al denegar la petición, porque opino que todos los procedimientos seguidos con mo-tivo de esta acusación criminal, desde el principio, son abso-lutamente nulos, y que muchos otros errores se cometieron que afectaron el derecho civil á la libertad personal, y los cuales pueden revisarse propiamente en un procedimiento de hateas corpus.
En el segundo juicio celebrado en este caso, volvió á for-mar parte del Tribunal un juez especial, juntamente con los jueces nombrados regularmente. En la apelación interpuesta con motivo del primer juicio, expresé mi opinión sobre este punto, en la siguiente forma:
‘La Corte de Distrito trae su origen del Artículo 10 de la Orden General, número 118, que dice así:
Cada tribunal de distrito se compondrá de tres jueces, entre los cuales uno será Presidente, y los cuales reunidos todos, constituirán su sala de justicia, para lo Civil y Criminal.
La facultad de nombrar jueces suplentes se deriva del Artículo 94 de la misma orden, que dice así:
‘Los tribunales nombrarán uno ó más jueces suplentes para que *572sustituyan á los propietarios en los casos de vacantes 6 ausencias ó enfermedades. Cada Fiscal nombrará también su suplente para iguales casos.
El nombramiento babrá de recaer en letrados inscritos en el Colegio de esta Isla, con residencia fija y estudio abierto en la capitalidad donde el tribunal ejerciere sus funciones. Los jueces suplentes de-vengarán en concepto de dietas, seis pesos, oro Americano, por cada día en el que ejercieren funciones de justicia en Cortes de Distrito y diez pesos, oro Americano, si las ejerciesen en el Tribunal Supremo”.
Por virtud de la Sección 33 de la Ley del Congreso titulada, "Ley para proveer temporalmente, de rentas y un gobierno civil á la Isla de Puerto Bico, y para otros fines”, aprobada en Abril 12, 1900, se dejaron subsistentes las Cortes de Distritos. Dicha sección está ex-presada en los siguientes términos:
"Que el poder judicial residirá en las Cortes y Tribunales de Puerto Rico establecidos ya y en ejercicio. Por la presente se declaran subsistentes dichas Cortes y Tribunales. .Disponiéndose, sin embargo. los Jueces de las Cortes de Distrito serán nombrados por el Gobernador, con el concurso y consentimiento del Consejo Ejecutivo.
Aparece pues que dicha Ley del Congreso especialmente dispuso que para ser nombrado Juez de una Corte de Distrito de Puerto Rico, 'dos condiciones absolutas y positivas deben existir, á saber, que tales Jueces deben ser nombrados por el Gobernador y con el concurso y consentimiento del Consejo Ejecutivo, lo que tácitamente implica, pero expresa de modo efectivo, que solamente aquellos que posean estas condiciones, y no otros, han de ser los Jueces de las Cortes de Dis-trito de Puerto Rico investidos con la jurisdicción que corresponda á dichos Tribunales.
Mas si fuere de otro modo, y si dicha Ley del Congreso no im-pidiera el nombramiento de Jueces suplentes, aún en ese caso sostengo que dicho Artículo 94 de la Orden General es nulo, porque dice: "Los tribunales nombrarán uno ó más jueces suplentes,” etc. Esto indica-ría que un tribunal podría nombrar tantos como tres, constituyendo de ese modo un Tribunal completamente nuevo.
Pero aún admitiendo que los jueces suplentes pudieran ser nom-brados, se observará que dicho artículo dice: "El tribunal nombrará Jueces suplentes”. De donde se deduce que si existe alguna facultad de nombrar Jueces suplentes, tales nombramientos deben hacerse por el Tribunal, constituido por tres Jueces”.
*574La Sección 33 de la Ley Orgánica dice así:
“Sección 33. — Que el poder judicial residirá en las Cortes y Tribunales de Puerto Rico establecidos ya y en ejercicio, incluyendo los Juzgados Municipales creados en virtud de Ordenes Generales, nú-mero ciento diez-y ocho, promulgadas por el Brigadier General Davis, Voluntarios de los Estados Unidos, en Agosto diez y seis- de mil ocho-cientos noventa y nueve incluyendo también los tribunales de policía establecidos por Ordenes Generales, número ciento noventa y cinco, promulgadas en Noviembre veinte y nueve de mil ochocientos noventa y nueve por el Brigadier General Davis, Voluntarios de los Estados Unidos, y las leyes y ordenanzas de Puerto Rico y sus Municipios q ae se hallan vigentes, en todo lo que no se oponga á esta Ley, y por la presente se declaran subsistentes dichas Cortes y Tribunales. La jurisdicción de estas Cortes y trámites seguidos en ellas, así como los distintos funcionarios y empleados de las mismas, respectivamente, serán los que se definen y prescriben en dichas leyes y ordenanzas y dichas Ordenes Generales, número ciento diez y ocho y ciento noventa y cinco, mientras no se legisle otra cosa. Disponiéndose, sin embargo, que el Presidente y Jueces Asociados del Tribunal Supremo y el Marshal (Alguacil Mayor) del mismo, serán nombrados por el Presi-dente, con el concurso y consentimiento del Senado; y los Jueces de las Cortes de Distrito serán nombrados por el Gobernador con el con-curso y consentimiento del Consejo Ejecutivo, y todos los demás em-pleados y agregados de las demás Cortes- serán escogidos ó elegidos según disponga la Asamblea Legislativa, la que tendrá autoridad para legislar de tiempo en tiempo, conforme tenga por conveniente, con referencia á dichas Cortes, y- cualesquiera otras que estime oportuno establecer; su organización, el número de Jueces y empleados y agre-gados para cada una, su jurisdicción, sus procedimientos y demás asuntos que las afecten”.'
Aunque la Ley del Congreso expresa “que el poder judicial residirá en las Cortes y tribunales establecidos ya y en ejercicio.por la presente se declaran subsis-tentes dichas Cortes y Tribunales”, no obstante tales Cortes y Tribunales han sido creados por el Congreso de la misma manera que si la Ley estuviera redactada así: “Habrá un Tribunal Supremo, una Corte de Distrito”, etc. La intención del Congreso debe haber sido la de crear tribunales para *576Puerto Eico, lo que puede deducirse fácilmente del mismo título de la Ley “Ley para proveer temporalmente, de rentas y un Gobierno civil”. El requisito más importante de un Gobierno civil son los Tribunales de Justicia. Si el Con-greso estimó que los Tribunales establecidos ya por el Gobierno Militar eran Tribunales adecuados, no podía em-plear ninguna expresión más propia que el mismo término “subsistente”. Parece, por consiguiente, que estas Cortes, el Tribunal Supremo y las Cortes de Distrito, no pueden ser afectadas en su constitución por ninguna Ley de la Asamblea Legislativa de Puerto Rico. Son Tribunales constitucionales en tanto en cuanto la Ley de Abril 12 de 1900 (Ley Foraker) sea la Constitución de Puerto Rico; y si ban de hacerse al-gunos cambios, bien por el nombramiento de Jueces suplentes ó especiales, el Congreso, el creador de estas organizaciones, es el único que puede legislar sobre esta materia y disponer la manera de su nombramiento. El Gobernador, con el con-curso y consentimiento del Consejo Ejecutivo, puede nombrar un nuevo Juez para cubrir una vacante pero no puede nom-brar á un Juez suplente ó especial.
Se observará también que dicha Sección 33 prescribe que la Legislatura “tendrá facultad para legislar de tiempo en tiempo con .referencia á dichas Cortes, y cualesquiera otras que estime oportuno establecer, su organización, el número de dichos jueces, su jurisdicción”, etc.
Las primeras palabras “tendrá autoridad para legislar con referencia á dichas Cortes ’ ’ solamente pueden referirse á las Cortes establecidas, ó que se dejaran subsistentes, por dicha Ley del Congreso. Esto lo ha cumplido la Legislatura de tiempo en tiempo al aprobar, por ejemplo, una Ley de Mandamus, y otras, cambiando el procedimiento, y otras semejantes, pero la última parte de la ley que se refiere al número de Jueces y su jurisdicción, solamente puede tener aplicación á los nuevos Tribunales que hayan de establecerse por la Legislatura, por virtud de esta facultad que le ha sido *578conferida por el Congreso. La jurisdicción del Tribunal Supremo y Cortes de Distrito La sido definida al principio de dicha sección, cuando dice” que serán los que se definen y prescriben en dichas leyes y ordenanzas y órdenes militares ’ \ La Legislatura puede aumentar y extender la jurisdicción de dichos Tribunales constitucionales, con tal que tales innova-ciones y extensiones estén dentro de la esfera de la organiza-ción que se lia intentado darles.
El Juez suplente ó especial que formó tribunal en esta causa no fué nombrado, por el Tribunal, sino por orden del Attorney General, indudablemente de acuerdo con las líneas siguientes que se encuentran en el presupuesto anual, ó Ley de Presupuesto de la Legislatura Insular, aprobada en 12 de Marzo de 1903:
“Para un Juez Asociado suplente, con residencia fija en San Juan, quien en el desempeño de su cargo se sujetará á las órdenes del Attorney General, para cubrir temporalmente las vacantes que ocurran en las Cortes de Distrito de la Isla, mil quinientos dollars”.
Esta parte solamente no podría tener el efecto de derogar la Orden General referente á Jueces suplentes, en caso de que la misma estuviera aún en vigor. . La Corte de Distrito, du-dosa, quizás, con respecto á si era correcto que un Juez su-plente pudiera ó no ser nombrado para formar tribunal en esta causa, pidió al Attorney General su opinión sobre el .asunto, lo que puede deducirse de la siguiente carta que se encuentra en autos:
“Oficina del Attorney General de Puerto Rico, San Juan, Julio 27, 1903. Hon Frank H. Richmond, Juez Presidente accidental, Corte de Distrito de San Juan. Señor: En contestación á su atenta del tres del corriente, me permito-manifestar que he sido informado de que el Hon Angel García Yeve tiene un nombramiento de Juez suplente, expedido por el Gobernador, siendo el deber de aquél servir en casos de esta naturaleza y que por tal servicio se le paga un sueldo anual. Si he sido correctamente informado, me parece pues que es *580él la persona que debe actuar en el asunto. Si esto es un error, sírvase informarme en qué consiste tal error. Muy sinceramente suyo, Willis Sweet, Attorney General”.
Se observará, pues, que el Hou. Angel García Veve había sido nombrado solamente por el Gobernador y no fue confir-mado por el Consejo Ejecutivo. Si hubiera sido de otro modo, el Hon. Attorney General, que es miembro del Consejo Ejecu-tivo, lo hubiera dejado ver en su comunicación al Tribunal, y que él debe haber tenido alguna duda con respecto á la legali-dad de un Juez que no ha sido debidamente nombrado con arreglo á ley, puede deducirse de su misma comunicación.
La comunicación de la Corte de Distrito al Attorney General, no se encuentra en autos, y por esta razón no aparece de modo afirmativo que existiera alguna vacante en dicha Corte, pero hay una correspondencia entre el Attorney General y la Corte de Distrito, en relación con el primer juicio, de la que aparece que dos Jueces de la Corte de Distrito se con-sideraron incompetentes para actuar en la causa. Puede, por lo tanto, deducirse racionalmente que las mismas condiciones existían en el segundo juicio con respecto á uno de los Jueces, que no había vacante alguna, y en ese caso las líneas de carác-ter legislativo, contenidas en la Ley de Presupuesto, no tenían aplicación alguna.
La doctrina americana que hace referencia á jueces de facto no puede aplicarse propiamente á un Tribunal español, que entienda en materia criminal, cual lo fue el que juzgó y condenó al acusado, y debe tenerse presente que estas leyes continuaron subsistentes por virtud de la Sección 8 de la Ley Foráker. Dice así:
“Sección 8. — Que las leyes y ordenanzas de Puerto Eico actual-mente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, enmendadas ó modificadas por la presente; ó hayan sido alteradas ó modificadas por ordenes militares y decretos vigentes cuando esta ley entre á regir, y en todo aquello en que las mismas *582no resulten incompatibles ó en conflicto con las leyes estatutarias de los Estados Unidos, no inaplicables localmente, ó con las presentes disposiciones, hasta qne sean alteradas, enmendadas ó revocadas por la autoridad legislativa creada por la presente para Puerto Rico, ó por una Ley del Congreso de los Estados Unidos.”
Bajo el Gobierno español los Jueces suplentes eran nom-brados por el Capitán General de la Isla, mas esta práctica fue cambiada por la Orden General, y ellos tenían que ser nombrados por el tribunal (supra).
La Corte de Distrito en tales casos criminales constituye Tribunal como si fuera un jurado, y por esta razón debe exis-tir una ley válida y expresa que autorice el nombramiento de Jueces suplentes ó especiales, porque si no fuera así casi aparecería que tales funcionarios se convertirían en jurados de facto.
El Tribunal Supremo de los Estados Unidos, en el caso de ex-parte Henry Ward, vol. 173, página 452, dice:
‘No necesitamos, sin embargo, tomar en consideración la brillante y completa argumentación del abogado con respecto á este puntó, toda vez que estimamos que es aplicable á este caso la regla bien estable-cida de que cuando un Tribunal tiene jurisdicción sobre el delito y sobre el acusado, y los procedimientos son correctos en otros sentidos, una declaración de culpabilidad es legal, aun cuando el Juez que constituya tribunal sea solamente un funcionario de facto; y que la validez del título de tal Juez para desempeñar el cargo, ó su derecho para ejercer funciones judiciales no pueden resolverse en un proce-dimiento de hateas corpus”.
El Tribunal establece sus conclusiones fijando como re-quisito que los procedimientos sean correctos en otro sentido, pero se observará que los procedimientos seguidos en el caso sometido á nuestra consideración fueron de lo más irregular que puede darse y aun desde su mismo principio la Ley de Abril 12 de 1900, conocida como Ley Foraker, en su Sección 16, exige que todas las diligencias judiciales se harán á nom-*584bre de los Estados Unidos de America, ss: El Presidente de los Estados Unidos de America”. La orden, el mandamiento, es de lo más esencial en nn procedimiento criminal. En este caso no se ha expedido tal mandamiento.
La doctrina referente á Jneces de facto lia sido frecuente-mente resuelta en los Estados Unidos en favor de tales fun-cionarios, pero debe tenerse presente que en este caso se trata de aplicar una jurisprudencia completamente Ameri-cana á un procedimiento y sistema de leyes enteramente ex-traño para la primera, y en que la designación de un Juez de facto es absolutamente desconocida. La aplicación resulta por consiguiente forzada y violenta. Debemos administrar la ley en la forma en que la encontremos.
El Decreto Real que exige que un acusado sea notificado por lo menos veinte y cuatro boras del becbo de que un Juez suplente babrá de constituir tribunal en el juicio de su causa, no babía tampoco sido derogado, y el antiguo procedimiento, con respecto á delitos cometidos con anterioridad al primero, de Julio de 1902, estaba también vigente en la época en que se celebró el segundo juicio, como lo estaba asimismo al cele-brarse el primero, según resolvió este Tribunal en los pro-cedimientos sobre habeas corpus. De los autos no aparece que tal notificación se luciera alguna vez. Esta omisión debe haberse escapado á los Jueces del Tribunal Supremo en la vista de la apelación á que dió lugar el segundo juicio.
Es por lo tanto evidente que la Corte de Distrito incurrió en error y que el caso debió haberse revocado por las mismas razones que motivaron la revocación del primer juicio.
Podría argumentarse que no se hizo objeción alguna por parte del acusado, pero dichos tres jueces, en esta decisión de 15 de Junio de 1903, al revocar la primera sentencia y orde-nar la celebración de un nuevo, juicio, resolvieron que, toda vez que la Asamblea Legislativa de Puerto Rico, en 12 de Marzo de 1903, cambió la naturaleza del Tribunal Supremo, de Casación, á un Tribunal de Apelación, “este Tribunal, *586para realizar los más altos fines de la justicia, está en el deber de fijar su atención en el procedimiento y decidir sobre los errores substanciales que en él se bayan cometido, aunque sobre ellos nada se baya alegado por las partes”. Estos mis-mos fines de la justicia debieron también haberse aplicado en la segunda apelación. En la primera apelación, el tribunal, de oficio, suplió la omisión en que incurriera el acusado.
Es evidente que el acusado fué juzgado de acuerdo con el nuevo Códig’o de Enjuiciamiento Criminal, y surge la cues-tión de si el Tribunal, al juzgar y declarar culpable al acusado Bird, bajo ese procedimiento, en lugar de haberse ajustado al antiguo Código Español, incurrió en errores que resultaron en perjuicio de aquél.
Las leyes que regulan los juicios y las sentencias de las Cortes de Distrito, bajo el antiguo sistema, son de carácter mandatorio é imperativo, y se exigía su más estricto cumpli-miento. El Artículo 142 de la Ley de Enjuiciamiento Criminal, dice así:
“Las sentencias se redactarán con sujeción á las reglas siguientes:
1. Se principiará expresando: El lugar y la fecha en que se dictaren, los hechos que hubieren dado lugar á la formación de la causa, los nombres y apellidos de los actores particulares si los hu-biere, y de los procesados, los sobrenombres y apodos con que sean conocidos, su edad, estado, naturaleza, domicilio, oficio ó profesión, y en su defecto, todas las demás circunstancias con que hubieren figurado en la causa, y, además, -el nombre y apellido del magistrado ponente.
2. Se consignarán en Resultandos numerados los hechos que estuvieren enlazados con las cuestiones que hayan de resolverse en el fallo, haciendo declaración expresa y terminante de los que se estimen probados.
3. Se consignarán las conclusiones definitivas de la acusación y de la defensa y la que en su caso hubiese propuesto el Tribunal, en virtud de lo dispuesto en el Ax*tículo 733.
4. Se consignarán también en párrafos numerados, que empeza-rán con la palabra Considerando:
*588Primero los fundamentos doctrinales y legales de la calificación de los becbos que se hubiesen estimado probados.
Segundo los fundamentos doctrinales y legales determinantes de la participación que en los referidos becbos hubiese tenido cada uno de los procesados.
Tercero los fundamentos doctrinales y legales de la calificación de las circunstancias atenuantes, agravantes ó eximentes de respon-sabilidad criminal, en caso de haber concurrido.
Cuarto los fundamentos doctrinales y legales de la calificación de los hechos que se hubiesen estimado probados, con relación á la res-ponsabilidad civil en que hubiesen incurrido los precesados, ó las personas sujetas á ella á quienes se hubiere oido en la causa, y los correspondientes á las resoluciones que hubieren de dictarse sobre costas, y en su caso, á la declaración de querella calumniosa”.
Los Resultandos (conclusiones de hecho) deben contener “los hechos que se relacionen con la cuestión”. No acepto como correcta la traducción del segundo párrafo. Estas tra-ducciones se hicieron en el Departamento de la Guerra de Washington, y nunca se han considerado en Puerto Eico como traducciones oficiales, sino simplemente como una cuestión de conveniencia. La palabra “related” se encuentra en el original español como “enlazado”, que en este caso significa, entrelazados ó conectados. La prueba principal y esencial de este caso fue el artículo publicado. Este, de acuerdo con el antiguo procedimiento, no podía consignarse aliunde en otras partes del record; tenía que expresarse en toda su extensión en los resultandos (conclusiones de hecho), como hechos pro-bados, como este Tribunal ha resuelto ya invariablemente, y esto lo hizo la Corte de Distrito en el primer juicio. Sin embargo, este Tribunal ha resuelto también que de acuerdo con la jurisprudencia del Tribunal Supremo de España, cuando las conclusiones de hecho no eran completas y no expresaban suficientemente el delito, y podía éste deducirse de las con-clusiones legales, cuando en ella se expresaban los hechos de-' finientes, el Tribunal podía considerar las últimas en relación con las primeras, pero que todos los hechos tenían que apare-cer de la sentencia.
*590En este caso la Corte de Distrito no redactó sentencia al-guna, según lo exige de modo imperativo el procedimiento español, de acuerdo con el cuál fné Bird, acusado, juzgado y condenado. No ña habido ni Resultandos (conclusiones de hechos) ni Considerandos (conclusiones legales), sino que, en lugar de esto, se dictó la sentencia de 21 de Octubre de 1903, que es todo lo que este Tribunal podía considerar al resolver la apelación.
En un caso, ante este Tribunal, seguido contra Mariano Abxil Ostaló, Director de un periódico titulado “La Demo-cracia”, la relación de hechos contenida en la sentencia de la Corte de Distrito decía solamente lo siguiente:
“Resultando ■. que el periódico “La Democracia” del día siete del mes, en su segunda hoja contiene un artículo titulado “Tribunal de Policía” en el que se insertan frases y expresiones injuriosas al Al-calde Municipal de esta ciudad en sus funciones de Juez de Policía”.
El Tribunal Supremo no estimó suficiente esta relación de los hechos y en una sentencia ó resolución, revocando el caso, dice:
Considerando: que el Artículo 142 de la. Ley de Enjuiciamiento Criminal prescribe que los hechos que se consideren probados y que estén enlazados con la cuestión y hayan de tomarse en relación con la culpabilidad deben expresarse en Resultandos numerados.
Considerando: que en los Resultandos de la sentencia apelada, y que se han insertado anteriormente, no se ha insertado ninguna pala-bra, frase, ó porción del artículo publicado en el periódico “La Demo-cracia”, con el título de “Tribunal de Policía”, que constituya el delito de injuria contra la autoridad, que así se ha calificado y casti-gado; y que tal sentencia no contiene suficientes hechos que sirvan de base para afirmar que el procesado reúna los requisitos integrantes de aquel delito, procediendo así, en su consecuencia, por tal concepto, la Casación que se ha solicitado”. .
La Corte de Distrito de Ponce, en donde se celebró el *592juicio, no se ajustó á los preceptos estrictos de la ley, como se consigna en el Artícnlo 142. Las conclnsiones de hecho (resnltandos), no contenían el artícnlo publicado. Por lo tanto el Tribunal Supremo revocó la sentencia de la Corte de Distrito y absolvió al acusado, facultad que tenía el Tribunal de acuerdo con el antiguo procedimiento criminal.
Se ha indicado que la Ley de 12 de Abril de 1903, convir-tiendo esta Corte, de'Tribunal de Casación, en Tribunal de Apelación, relevándole por ello de las estrictas reglas y limi-taciones, y concediéndole el privilegio de una interpretación más liberal, autorizaría á este Tribunal para suplir cualquier defecto del Tribunal inferior en una causa criminal, al efecto de declarar culpable un acusado. No estoy de acuerdo con esa afirmación. Una ley subsiguiente puede mejorar las con-diciones de un acusado en una causa criminal, pero que el privilegio de una interpretación liberal, concedido á un tribunal de apelación, pueda ser utilizado á los efectos de dar una declaración de culpabilidad, es una afirmación tan extra-vagante que los'términos ecc-post facto ó “retraoctivo” serían inadecuados para describirla. De acuerdo con el procedi-miento español y con las reglas generales de Derecho Penal, en tales casos debe someterse á la consideración del Tribunal el artículo publicado en su totalidad, para darle al acusado el beneficio de cualquiera expresión consignada en el mismo, que pueda tender á mitigar ó explicar su sentido.
Los Resultandos (conclusiones.de hecho) de la sentencia, que contienen los hechos probados, toman el lugar de la prueba consignada en un pliego de excepciones, de acuerdo con el procedimiento penal americano. ¿Podría un Tribunal de apelación, en los Estados Unidos, revocar una sentencia en los casos en que el apelante dejara de incluir en su pliego de excepciones el artículo injurioso que trajo consigo la de-claración de su culpabilidad, impidiendo por ello que el Tribunal tuviera oportunidad de apreciarlo1? Haciendo aplica-ción de este principio, en sentido inverso, pero natural, ¿cómo *594puede Tin Tribunal de Apelación, bajo el procedimiento español, confirmar una sentencia en los casos en que el Tribunal sentenciador, cuyo sagrado deber era incluir el artículo injurioso en los Resultandos de su sentencia, ba dejado de hacerlo así, con infracción de las estrictas reglas de derecho, y cuando está fuera de las facultades del apelante regular la acción del Tribunal, privándole por ello de los beneficios de hacer que su causa se revisara por el más alto Tribunal?
Toda vez que la Corte de Distrito hizo aplicación del nuevo Código de Enjuiciamiento Criminal, juzgando el caso como un misdemeanor, del cual no había apelación, hubiera sido supérfluo é inútil que el acusado preparara un pliego de excepciones é incluyera en él, íntegro, el artículo publicado, á fin de someterlo á la consideración de este Tribunal para su revisión. Esta resolución y acción por parte de la Corte de Distrito resultó, por consiguiente, en detrimento del acusado, y ha debido revocarse la sentencia dictada por la Corte de Distrito. La opinión emitida por esta Corte en Febrero 27 de 1904, en donde se confirma la sentencia de la Corte de Dis-trito, contiene íntegramente el artículo ó publicación, tomán-dolo, indudablemente, de los documentos en autos, pero esta amplificación que ha hecho este Tribunal no puede ni suplir las omisiones en que incurriera la Corte de Distrito, ni corre-gir los errores por ella cometidos.
El Artículo 265 del antiguo Código Penal Español, ley bajo la cual el acusado Bird fue acusado y declarado culpable, dice así:
“Los que, bailándose un Ministro de la Corona ó una autoridad en el ejercicio de sus funciones ó con ocasión de éstas, los calumniaren, injuriaren, insultaren de becbo ó de palabra, fuera de su presencia ó en escrito que no estuviere á ellos dirijido, serán castigados con la pena de arresto mayor”.
Parece evidente que esta ley solamente puede tener refe^ rencia á Ministros de la Corona, bajo el G-obierno español, ó *596á funcionarios de la monarquía, y que no puede tener aplica-ción alguna á un Juez ó institución que traiga su existencia de una Ley del Congreso de los Estados Unidos, ó de cual-quiera otra autoridad americana. Las leyes, que al adquirir un territorio extranjero, se encuentren vigentes en él y que estén en conflicto ó sean incompatibles con nuestras insti-tuciones, constitución y jurisprudencia americana, deben caer sin ningún acto Legislativo especial, á ese efecto, y puedo, por lo tanto, sostener con seguridad, que cuando después del Tratado de Paz entre el Gobierno de los Estados Unidos y el Eeino de España, los “Ministros de la Corona y las autori-dades en el ejercicio de sus funciones” se marchar on de la Isla de Puerto Eico, y regresaron á su madre patria, se llevaron consigo el alma y el espíritu de este mismo Artículo 265 del Código Penal, arrojándolo á los piés de su hacedor en España, y quedando sólo en Puerto Eico, su cuerpo, sin vida alguna, á manera de letra muerta en los libros estatutarios, y las Cortes y Tribunales de la Isla de Puerto Eico no están investidos de la facultad judicial sobrenatural de resucitar este cadáver, para darle animación y vitalidad, y para ajus-tarlo y amoldarlo, como un entrepaño, en la estructura del Derecho Penal, bajo una forma de Gobierno republicano. Y el prisionero Bird fué acusado, juzgado y condenado de acuerdo con esta ley que no tiene vida alguna.
Pero esta ley debe ser considerada también bajo otro aspecto. No es ni una ley de desacato á tribunales, ni tiene el carácter de una ley general sobre libelo. Prohibe é impide publicaciones contra determinadas personas solamente. Este Tribunal ha resuelto que la primera enmienda á la Constitu-ción de los Estados Unidos, que se refiere á la libertad de la prensa y la palabra, está vigente en Puerto Eico, y esa reso-lución se fundó en lo resuelto por el Tribunal Supremo de los Estados Unidos en el caso de Chicago Rock Island, etc., R. R. Co. v. McGlinn, 114 U. S., 546; en donde, por conducto del Juez Asociado Sr. Field, el Tribunal se expresa así:
*598“Es una regla general de derecho público, reconocida y aceptada por los Estados Unidos, que siempre que la jurisdicción política y el poder legislativo que existan sobre cualquier territorio se trans-fieran de una nación ó soberanía á otra, las leyes municipales del país — esto es, las leyes que tienen por objeto la protección de los derechos privados — continúan vigentes hasta que sean derogadas ó modificadas por él nuevo Gobierno ó Soberanía. Por virtud de la cesión, los bienes públicos pasan de un gobierno á otro, pero la pro-piedad privada permanece como antes, y con ella ,aquellas leyes municipales que tienen por objeto asegurar el uso y goce pacífico de la ■ misma. Como una consecuencia necesaria todas las leyes, orde-nanzas y disposiciones que estén en conflicto con la naturaleza polí-tica, instituciones y constitución del nuevo gobierno quedan inme-diatamente anuladas. Así, por virtud de la cesión de una jurisdic-ción política y del poder legislativo — y el último está envuelto en la primera — á los Estados Unidos, las leyes que existan en el país y que tiendan á sostener una religión ya establecida, ó que tiendan á limitar la libertad de la prensa, ó que autoricen castigos inusitados y crueles, y otras semejantes, inmediatamente cesarían de ser obli-gatorias sin necesidad de que se haga declaración alguna á ese efecto; y las leyes del país sobre otras materias serían necesariamente su-plantadas por las leyes existentes en el nuevo gobierno, que se refieran á las mismas materias. Mas con respecto á otras leyes que afecten la posesión, uso y traspaso de bienes, y que tengan por objeto ase-gurar el buen orden y la paz en la comunidad, y obtener la salud y prosperidad de la misma, que son estrictamente de carácter municipal, es regla general de que un cambio de soberanía las deja en vigor hasta que, por acción expresa del nuevo gobierno, sean alteradas ó derogadas”.
Parece, por consiguiente, que la ley antes mencionada infringe los preceptos de esta enmienda porque, aparente-mente, supone ilegal la publicación misma, coartando por ello la libertad de la prensa. Encontramos en la obra de Story sobre la Constitución, tomo 2, página 643, lo siguiente:
“Una persona es responsable por el abuso del derecho de la liber-tad de la prensa, pero cualquier ley que prohiba la publicación misma infringe ciertamente la constitución”.'
*600En la solicitud interesando el auto de habeas corpus se alega también que debió concederse al prisionero un juicio por jurado. La cuestión de si la Constitución está ó no vigen-te en Puerto Rico, no surge necesariamente en relación con la alegación del solicitante; pero encontramos ciertas expre-siones del Tribunal Supremo de los Estados Unidos, en el caso de Downes v. Bidwell, que pudieran tomarse en conside-ración, en este asunto. En una opinión disidente que emití en este Tribunal, en el caso de Stahl v Soldini, tuve ocasión de hacer referencia á esa misma resolución. Sin entrar en detalle alguno con respecto á este litigio, expresaré breve-mente que Stahi estableció un pleito bajo el antiguo Código Penal, de la naturaleza de libelo, contra Soldini. El acusado fue absuelto por la Corte de Distrito, y el demandante, acusa-dor privado, apeló para ante este Tribunal. La mayoría del Tribunal, compuesta de los Honorables Juez Presidente Sr. Quiñones y Jueces Asociados Sres. José C. Hernández y José Ma. Figueras, revocaron la sentencia de la Corte inferior y simplemente, por los resultandos contenidos en la sentencia de la Corte de Distrito, declararon convicto al acusado y le impusieron determinado castigo. Disentí de esa opinión en los siguientes términos:
‘ Se afirma que la Sección 8 de la ya mencionada Ley del Congreso reestableció las leyes y decretos de España, en vigor en aquella fecha, declarándolas vigentes en Puerto Rico, sujetas, sin embargo, á ciertas modificaciones que en dicha ley se expresan. Pero cualquiera que sea la extensión de esta ley, nunca podría tener el efecto de dejar en vigor en Puerto Rico leyes que están en absoluta oposición con nuestras instituciones, que infringen principios generales y univer-sales del sistema americano, que afectan derechos personales, así como el derecho á la vida, á la libertad y á la propiedad, despojando de ese modo á una persona de privilegios sagrados, garantizados por la Constitución, y á los que tienen derecho todas las personas que vivan bajo la protección de este Gobierno, que consideren á los Estados Unidos de America como á su propio país, ó que residan dentro de los límites de esta república. En esta opinión parece que *602nos sostiene la Corte Suprema de los Estados Unidos, según sus pro-pias expresiones en el caso de Downes v. Bickuell, 182 U. S., pá-gina 282.
‘Sugerimos, aunque sin intención de resolver nada, que puede haber alguna diferencia entre ciertos derechos naturales, establecidos en la Constitución mediante prohibiciones contra toda intervención con ellos, y lo que podríamos llamar derechos artificiales ó repara-dores (remedial) que son propios de nuestro sistema de jurispru-dencia. A la primera clase pertenecen los derechos que tiene uno de sustentar opiniones religiosas particulares, y de expresarlas públi-camente, ó, como se dice algunas veces, adorar 4 Dios según los dic-tados de nuestra propia conciencia; el derecho á la libertad personal y á la propiedad individual; el derecho á la libertad de la palabra y de la prensa; á la libre admisión en las cortes de justica; el derecho á que los procedimientos legales sigan su curso natural y á que las leyes se apliquen igualmente á todos; el derecho á privilegios ó in-munidades contra registros ó investigaciones y embargos ó capturas, que no sean razonables, así como también contra castigos crueles y no comunes; y á todos los otros privilegios que son indispensables á un Gobierno libre”.
Aun cuando las expresiones de la Corte Suprema, contenidas en la cita anterior, no sean completamente definidas, sin embargo, la Corte declara más adelante, en los términos más precisos, el grado de protección que ha de darse al Pueblo de Puerto Rico con arreglo á la Constitución.
“Cualquiera que sea la resolución final del Pueblo americano con respecto al status de estas islas y de sus habitantes — ya se les per-mita ingresar en la hermandad de Estados, ó formar gobiernos in-dependientes — no se sigue desde luego, que, en el entretanto es decir, que mientras estén esperando esa resolución, el Pueblo ha de quedar con respecto á derechos personales sin la protección concedida por las prescripciones de nuestra Constitución, y sujeto simplemente al dominio arbitrario del Congreso. Aún si se les considerase como ex-tranjeros, tienen derecho, con arreglo á los principios de la Consti-tución, á que se les proteja en su vida, libertad y propiedad. Esta opinión ha sido sustentada por esta Corte frecuentemente con res-pecto á los chinos, aún los que son extranjeros, los cuales no gozan de los derechos políticos de que gozan los ciudadanos de los Estados Unidos”.
De la anterior resolución parece que la Corte Suprema de los *604Estados Unidos sostiene que las prescripciones de la sexta enmienda á la Constitución, en cuanto protege los derechos personales, están vigentes en Puerto Rico”.
El espíritu de la Constitución de los Estados Unidos, este artículo de fé del Pueblo americano, de carácter civil ó polí-tico, y la protección á la vida y libertad que aseguran sus dis-posiciones, deben seguir la bandera de la’Nación, y permane-cer siempre que el Gobierno llegue á convertirse en dueño del suelo de un país. Cuando los funcionarios enviados á las nuevas posesiones y colocados al frente de la Administración local, se obligan, en el desempeño de sus funciones, por solemne juramento, á guardar aquella Constitución, ¿ Con-siste entonces su deber simplemente en instruir é ilustrar á los residentes con respecto á los principios y á los beneficios que la misma asegura? ¿En trazar imágenes de libertad moral y deleitar sus imaginaciones por medio de visiones que representen una protócción igual con arreglo á derecho? ¿Serán suficientes estas enseñanzas y exhibiciones ilustra-tivas de- probabilidades, sin que se llegue á una realización de las mismas? Algo más que todo eso ha debido ser la inten-ción del Congreso de los Estados Unidos cuando por su Ley de Abril 12 de 1900, la Ley Foraker, estableciendo un Gobier-no civil para Puerto Eico, concede apelaciones al Tribunal Supremo de los Estados Unidos” en todos aquellos casos en que la Constitución de los Estados Unidos sea traida á dis-cusión”.
Observamos que el Tribunal Supremo de los Estados Unidos, con la sabiduría que le caracteriza, se expresa así:
‘Cualquiera que sea la resolución final del Pueblo americano con respecto al status de estas islas y de sus habitantes. no se sigue desde luego, que, en el entretanto, es decir, que mientras estén esperando esa resolución, el Pueblo ha de quedar con respecto á derechos personales sin la protección concedida por la Constitución ....Aún cuando se les considerase *606como extranjeros, tienen derecho, con arreglo á los principios de la Constitución, á que se les proteja en su vida, libertad y propiedad”.
Los principios y disposiciones de la Constitución consisten en la protección a la vida, libertad y propiedad, y no puede haber una protección mayor que la de un juicio por jurado.
Sin duda alguna el objeto del Congreso al establecer un Gobierno Civil para la isla fué el de establecer la uniformi-dad de las leyes y conceder iguales derechos á todos los habi-tantes de Puerto Pico.
La Sección 34 de la Ley del Congreso aprobada en Abril 12 de 1900, y generalmente conocida con el nombre de Ley Foraker, dice así:
“Que Puerto Rico constituirá un distrito judicial que se denor minará “el Distrito de Puerto Rico”. El Presidente con el concurso y consentimiento del Senado, nombrará un Juez de Distrito, un Fiscal de Distrito y un Marshal para dicho Distrito, cada uno por el término de cuatro años, á menos que antes no sean destituidos por el Presi-dente. La Corte de Distrito para dicho Distrito, se denominará “Corte de Distrito de los Estados Unidos para Puerto Rico”, y ten-drá la facultad de nombrar todos los empleados y ayudantes necesa-rios, incluyendo un Clerk (Secretario), un Intérprete, y los Comi-sionados que sean necesarios, quienes tendrán las mismas atribu-ciones que los comisionados de las Cortes de Circuito de los Estados Unidos; y tendrá, además de la jurisdicción ordinaria de Cortes de Distrito de los Estados Unidos, jurisdicción en todos los casos que sean de la competencia de las Cortes de Circuito de los Estados Unidos, y seguirán la misma tramitación que las Cortes de Cir-cuito .”.
¿Podrá concebirse que una Corte de Distrito ó de Cir-cuito de los Estados Unidos funcionara sin juicios por jura-dos, y cuán injusto aparecería que en un edificio de la ciudad de San Juan, en la Isla de Puerto Eico, un ciudadano gozara de todos los derechos y protección concedidos por nuestras instituciones americanas, y en otro local de la- misma capital, estos privilegios ó inmunidades le sean denegados, cuando *608todos estos Tribunales ban recibido sn existencia de la misma fuente, ó sea el Congreso de los Estados Unidos, y cuando la ley guarda silencio con respecto á los atributos Constitu-cionales que corresponde á. cualquiera de ellos?
Debió haberse declarado con lugar la solicitud de habeas corpus y decretarse la excarcelación del prisionero.